Citation Nr: 0527122	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  98-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include degenerative disc disease as secondary 
to service-connected residuals of a low back injury, status 
post L4-S1 laminectomy and fusion.

2.  Entitlement to service connection for a thoracic spine 
disorder, to include degenerative disc disease as secondary 
to service-connected residuals of a low back injury, status 
post L4-S1 laminectomy and fusion.

3.  Entitlement to a compensable evaluation for postoperative 
left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
May 1987, and from September 1988 to July 1990.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2000, the Board decided, 
inter alia, that the veteran's two service connection claims 
were well-grounded and remanded all issues now on appeal to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  The Board 
again remanded the claims in June 2003.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the competent medical evidence 
demonstrates that the veteran's cervical spine condition was 
not caused or aggravated by his service-connected lumbar 
spine disability.  

3.  The preponderance of the competent medical evidence 
demonstrates that the veteran's thoracic spine condition was 
not caused or aggravated by his service-connected lumbar 
spine disability.  

4.  The competent medical evidence demonstrates that the 
veteran's service-connected left knee disability does not 
result in instability, limitation of flexion to 45 degrees or 
limitation of extension to 10 degrees.  


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder, to 
include degenerative disc disease, as secondary to service-
connected residuals of a low back injury, status post L4-S1 
laminectomy and fusion, is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2004).

2.  Service connection for a thoracic spine disorder, to 
include degenerative disc disease, as secondary to service-
connected residuals of a low back injury, status post L4-S1 
laminectomy and fusion, is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2004).

3.  The criteria for a compensable evaluation for post-
operative left knee injury have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the January 1998 rating decision 
on appeal, the May 1998 statement of the case, and various 
supplemental statements of the case (SSOCs), dated as 
recently as March 2005.  Additionally, the RO sent the 
veteran letters in December 2002 and April 2004 that 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, an SSOC dated 
in January 2003 included the text of the relevant VCAA 
regulations implementing the statute.  Accordingly, the Board 
finds that the appellant has been afforded all notice 
required by statute.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted relevant VA medical examinations.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence). 

With respect to the service medical records, these records 
contain a June 1990 Revised Physical Evaluation Board 
Proceedings (PEB) form noting the veteran had limitation of 
motion of the lumbar spine following surgical fusion of L4 
through S1 in April 1989, with spinal decompression and L4-5 
diskectomy.  However, neither this PEB form, nor the 
remaining service medical records contain any evidence that 
the veteran complained of or was treated for any problems of 
the cervical or thoracic spine.

The post-service medical evidence includes August 1990 and 
October 1991 VA examination forms, and records from the U.S. 
Air Force Medical Center at the Wright-Patterson Air Force 
Base dated from June 1991 to November 1991 describing the 
treatment the veteran received for problems with his lumbar 
spine, including pain and stiffness.  None of these records 
contain any evidence of cervical or thoracic spine 
symptomatology.

Private medical records dated in November 1997 show that an 
MRI of the veteran's spine revealed multilevel mid to lower 
thoracic spinal degenerative disc disease without evidence of 
upper thoracic spine disease, mild left paracentral spinal 
cord compression at T6-7 due to a left paracentral disc 
protrusion, and mild right paracentral cord impingement at 
T7-8 due to small mixed right paracentral disc protrusion.  
In addition, medical records from the Cincinnati VA Medical 
Center (VAMC) dated from January 1993 to December 1998 
describe the treatment the veteran received for various 
cervical spine problems, including anterior cervical 
decompression at C5-6 due to herniated nucleus pulposus.

A January 1998 VA spine examination report notes the veteran 
had herniation at C6-7 and T3-8, and that his degenerative 
disc disease of the thoracic spine was deemed to be a 
continuation of the same pathological process leading to the 
L4 to S-1 laminectomy.  The examiner stated the opinion that 
the veteran's new thoracic and cervical spine pain and 
vertebral disc pain were rationally and etiologically related 
to the development of his postoperative residuals of the L4-
S1 laminectomy.  

A January 1998 VA examination of the veteran's knee provides 
that the veteran reported flare-ups once a year that lasted 
about 4-5 days, with a severity of 6-7 out of 10.  
Precipitating factors were walking up stairs and standing 
from a sitting position in the wrong fashion.  Avoidance was 
the alleviating factor.  The flare-ups did result in 
limitation of motion, so during the flare-ups the veteran's 
range of motion was reduced to zero degrees.  The rest of the 
time it was normal.  There was no evidence of recurrent 
subluxation or dislocation, no inflammatory arthritis, or 
effects on the veteran's usual occupation or daily 
activities.  

On physical examination, passive and active range of motion 
were normal and there was no pain on motion.  During flare-
ups, extension and flexion were zero degrees.  Both knees 
were stable and Lachman's and McMurray's tests were normal.  
The diagnosis was left knee degenerative joint disease with a 
history of having arthrocentesis, removing spurs on two 
different occasions.

During a January 1999 hearing at the RO, the veteran 
testified that his current cervical and thoracic spine 
problems began in 1986, but were first treated in 1993.  
Also, he testified that these cervical and thoracic spine 
problems are related to his altered gait secondary to his 
service connected low back disability.

A February 1999 VA joints examination report notes it was the 
examiner's opinion that the veteran's protruded discs over 
the thoracic and cervical areas "[w]ere note [sic] related to 
the injury he sustained to his back in 1988 but they are due 
to the normal aging process of the individual since these 
conditions occurred several years after his injury occurred 
in the service."  

The February 1999 VA examination report also provides that 
veteran reported that he did not have any particular problems 
with his knee  in that he had no locking, giving out or 
swelling.  He had occasional pain and the Motrin he used for 
his back helped his knee pain as well.  On physical 
examination, the veteran walked well, without a limp.  The 
general alignment of the knee was normal.  There was no 
effusion, the patella was stable and the knee joint was 
stable.  Range of motion was from zero to 130 degrees.  There 
were no signs of meniscal tear, effusion, swelling, or fluid 
in the left knee.  The examiner summarized that the 
examination of the left knee was basically normal in that the 
veteran had minimal symptoms over his knee referable to the 
injury he sustained in 1985.  

A March 1999 private treatment report observes that the 
veteran had requested an opinion as to the causation between 
his lower lumbar injury and possible cervical injury.  The 
physician said that at this particular time he did not know 
if the veteran's cervical discs were related to the lumbar 
injury.  However, the veteran did have congenital spinal 
stenosis.  The same process that was in the veteran's lumbar 
spine was also in the cervical spine, so it was within reason 
that these processes were related.  Because this was a 
surgical case, the physician stated that he did not feel 
comfortable making a decision or rendering an opinion on 
this.  

A November 2000 VA examination report provides that the 
veteran reported left knee cracking and popping.  On physical 
examination, the left knee had range of motion from zero to 
130 degrees.  The stress test for collateral ligament 
instability was negative.  Lachman's, Drawer's tests, grind 
test and McMurray's test were negative.  There was no 
evidence of any disease process or instability in the left 
knee at this time.  The report also provides physical 
findings with respect to the veteran's spine.  The final 
pertinent diagnosis was degenerative disc disease and 
arthritic changes in the cervical spine; degenerative disc 
disease in the dorsal spine, status-post degenerative disc 
disease and spinal fusion from L4-S1, and degenerative disc 
disease of L3-L4; and spur formation, status-post spur 
formation in the left knee joint, has had several 
arthroscopic surgeries.  

The examiner stated that spinal X-rays showed that the fusion 
of C5-6 was most likely congenital in nature.  The veteran 
did not provide any history of surgery.  The veteran had 
arthritic changes in the neck that were not likely related to 
lower back arthritis and surgery.  The changes in the 
veteran's dorsal spine (at the T4-5 level) were not related 
to his lower back injury.  Most likely these were related to 
earlier arthritis, of which the veteran had a family history.  
While discussing the veteran's lumbosacral spine, the 
examiner stated that the veteran's service-connected 
lumbosacral spine did not aggravate the dorsal or cervical 
spine.  Clinical examination of the knees did not reveal any 
pathology or chondromalacia.  There was no evidence of any 
instability in the knee joints.  

The report of a November 2004 VA examination provides that 
the veteran's records were reviewed.  The examiner sets forth 
a detailed review of the pertinent evidence, the veteran's 
complaints and history, and the results of current physical 
and clinical examination.  This examination appears to be the 
only examination that included a review of the veteran's 
entire service medical records.  The pertinent diagnoses were 
C5-6 disc herniation, treated with discectomy and fusion in 
the late 1990's, with other levels of disc deterioration in 
the cervical spine; and thoracic degenerative disc disease.  

The examiner stated that is was his medical opinion that the 
veteran's cervical spine degenerative disc disease and C5-6 
herniation were less likely than not to have been caused by 
or aggravated by his lumbar spine conditions.  His CAT scans 
indicated a congential spinal stenosis, meaning that he was 
born with a small spinal canal.  This, in conjunction with 
the natural aging process and development of C5-6 disc 
protrusion, resulted in the condition that necessitated his 
C5-6 discectomy.  The C5-6 [disc protrusion] would have 
occurred whether he had the lumbar spine injury or not.  

The examiner also stated that it was his medical opinion that 
it was less likely than not that the veteran's thoracic 
degenerative disc disease was related to his lumbar injury or 
the subsequent L4-S1 spinal fusion, either directly or as an 
aggravation.  There was no basis in the medical literature to 
postulate an association between an injury at one spinal 
level and the subsequent development of degenerative disc 
disease at another level.  





Secondary service connection for cervical spine disorder, to 
include degenerative disc disease, and thoracic spine 
disorder, to include degenerative disc disease

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain 
diseases, including organic disease of the nervous system,  
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against each of the 
veteran's claims for secondary service connection.  In so 
finding, the Board observes that the preponderance of the 
competent medical evidence shows that these disabilities are 
not related to any service-connected disability.  38 C.F.R. 
§§ 3.303, 3.304 and 3.310(a). 

There is no competent medical opinion linking the veteran's 
lumbar spine disability to his claimed thoracic condition.  

The Board is aware of the positive opinion expressed in the 
January 1998 VA spine examination report with respect to the 
veteran's cervical spine.  The Board finds that this opinion 
has some probative value, in that it was offered by a 
physician.  However, the value probative value is limited by 
the fact that the examiner did not provide any rationale for 
the opinion.  Additionally, the examiner states that the 
veteran's lumbar spine disability was due to a pathological 
process when the service medical records show it was due to 
an injury.  

The Board is also aware of the March 1999 private opinion 
that it was within reason that the veteran's lumbar and 
cervical processes were related.  However, this opinion is 
tentative, and the physician stated that he did not feel 
comfortable rendering an etiological opinion.  

The Board finds that the January 1998 VA and private March 
1999 opinions are outweighed by the February 1999, November 
2000 and November 2004 VA opinions, which address the 
etiologies of the veteran's cervical and thoracic conditions.  
The February 1999 VA opinion includes a rationale (the 
veteran's ageing process) that is not dependent on a review 
of the veteran's entire service medical records.  The 
November 2000 VA opinion includes a rationale referring to 
the veteran's family medical history.  The November 2004 VA 
opinion is based on a review of all of the veteran's service 
medical records.  It also provides a rationale, and refers to 
specific clinical findings in the veteran's record.  This 
fact is particularly important, in the Board's judgment, as 
the references make for a more convincing rationale.  

The Board recognizes the veteran's assertions as to the 
etiology of the claimed spine conditions.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical etiology or 
causation.  Espiritu, supra.  As a result, his own assertions 
do not constitute competent medical evidence in support of 
his claims for secondary service connection.  

Compensable evaluation for postoperative left knee injury

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's left knee has been evaluated on the basis of 
instability.  Slight recurrent subluxation or instability of 
the knee warrants a 10 percent evaluation, moderate recurrent 
subluxation or instability of the knee is rated 20 percent 
and severe recurrent subluxation or instability of the knee 
is rated 30 percent.  Diagnostic Code 5257.

The Board notes that in VAOPGCPREC 23-97, it was held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003-5010 and 
Diagnostic Code 5257 based on additional disability.  It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Hence, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also X-ray evidence of arthritis and limitation of 
motion, a separate rating is available under Diagnostic Code 
5003 or Diagnostic Code 5010.  Likewise, if a claimant has a 
disability rating under Diagnostic Code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98.  In this case, however, there is no X-ray 
evidence of arthritis.  Accordingly, separate evaluations for 
arthritis are not warranted under the cited legal authority.

The Rating Schedule also addresses limitation of motion of 
the knee.  Limitation of flexion of a knee to 45 degrees 
warrants a 10 percent evaluation, limitation of flexion of a 
knee to 30 degrees warrants a 20 percent evaluation, and 
limitation of flexion of the knee to 15 degrees is rated 30 
percent.  Diagnostic Code 5260.  Limitation of extension of a 
knee to 10 degrees is rated 10 percent, limitation of 
extension to 15 degrees is rated 20 percent, and limitation 
of extension to 20 degrees warrants a 30 percent evaluation.  
Diagnostic Code 5261.  Separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same knee joint.  See VAOPGCPREC 9-2004. 

The Board finds that the preponderance of the evidence is 
against a compensable evaluation for the veteran's left knee 
disability.  The competent medical evidence, which includes 
VA examination reports, are simply negative for left knee 
instability or subluxation.  Thus, an increased evaluation is 
not warranted under Diagnostic Code 5257.  

The veteran's range of motion also fails to warrant a 
compensable evaluation under either Diagnostic Codes 5260 or 
5261.  Again, the preponderance of the evidence is negative 
for any indication that DeLuca factors result in symptoms 
comparable to the manifestations required by a compensable 
evaluation, as set forth in Diagnostic Codes 5260 and 5261.  
The January 1998 examination report recounts the veteran's 
history of an annual flare-ups that results in complete loss 
of motion.  By the veteran's own history, however, this 
occurs only once a year.  Further, there is no competent 
medical evidence of additional limitation of the veteran's 
left knee by pain, fatigue, weakness or lack of endurance 
following repetitive use.  Thus, even with consideration of 
the DeLuca factors, the veteran's left knee disability does 
not warrant a compensable evaluation.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet App at 202.

The Board recognizes the veteran's assertions that the 
symptoms of his left knee disability warrant a compensable 
evaluation.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as questions relating to criteria for a higher rating 
that require a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
As a result, his own assertions do not constitute competent 
medical evidence that the symptoms caused by his service-
connected left knee disability warrant a compensable 
evaluation under the applicable criteria.  

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a cervical spine disorder, to include 
degenerative disc disease, as secondary to service-connected 
residuals of a low back injury, status post L4-S1 laminectomy 
and fusion, is denied.

Service connection for a thoracic spine disorder, to include 
degenerative disc disease, as secondary to service-connected 
residuals of a low back injury, status post L4-S1 laminectomy 
and fusion, is denied.

A compensable evaluation for postoperative left knee injury 
is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


